Citation Nr: 0418063	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for the claimed residuals 
of frostbite to include hypertension with heart disease.  




REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1950 to August 1953, 
including one year and six months of service in Korea during 
the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

In a February 2000 response to VA's request for information, 
the NPRC reported that no medical records of the veteran were 
on file and that his case was "fire-related service," that 
is, the veteran's medical may have been in an area of that 
facility damaged by a fire in July 1973. (The Board notes 
that the RO found that the veteran's service medical records 
were not available.)  

As noted, the veteran served honorably in the United States 
Army from August 1950 to August 1953 in A Company 772nd 
Military Police Battalion.  His DD Form 214 shows that the 
veteran received the Korean Service Medal with 3 Bronze 
Service Stars, the Republic of Korea Medal and the 
Presidential Unit Citation.  

The veteran's service medical records are not available, and 
the record shows that in letters dated in February 2000, July 
2000, and January 2002 the RO has repeatedly attempted to 
obtain those records, without success.  It is not clear 
whether the RO notified the veteran of the absence of his 
service medical records, so that he could independently 
attempt to secure the missing records.  

However, in a July 2000 statement in support of claim (VA 
Form 21-4138), the veteran indicated that he did not have any 
service medical records in his possession.  He stated that he 
was treated for "illness" while stationed  in Taejon, Korea 
at a medical inpatient facility.  

Where service medical records are absent, the Court has held 
that the Board has a heightened duty to provide reasons and 
bases for its findings and conclusions. See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Generally, service connection requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

In support of his claim, the veteran argues that VA has 
obtained voluminous VA medical evidence reflecting treatment 
for claimed residuals of frostbite that include peripheral 
vascular disease, hypertension, gout, cardiovascular disease 
and cerebrovascular disease.  

Also, the veteran has submitted a lay statement regarding 
frostbite injuries suffered by him during service in Korean.  
However, where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps, supra.; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This burden 
may not be met merely by presenting lay testimony, because 
laypersons are not competent to offer medical opinions.  See 
Epps, supra; Grottveit, supra; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In this case, the Board finds that further development is 
necessary in order to fairly decide the veteran's claim.  

The veteran has alleged exposure to extreme cold during his 
service, and he has been shown to have a current diagnosis of 
peripheral neuropathy, hypertension, cerebrovascular disease 
and cardiovascular disease.  

However, there is no medical opinion as to whether the 
veteran has cold injury residuals that were incurred in 
service.  Also, there has been no confirmation of the 
veteran's exposure to cold during the Korean War.  

Further, in the veteran's August 2003 Substantive Appeal, the 
veteran's representative argued that he should undergo a VA 
cold injury protocol examination.  The Board agrees.  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Finally the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to determine whether he has 
claimed cold injury residual, to include 
hypertension with heart disease.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  The examiner 
should elicit from the veteran and record 
a complete clinical history, including a 
description of any cold injury incurred 
in service.  The examiner is requested to 
list each diagnosis and state whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
current disability to include that 
manifested by hypertension with heart 
disease that is consistent with a cold 
injury suffered during service in Korea.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




